Per Curiam,
A bill in equity was filed to declare null and void two deeds executed by Michael Lavelle, in favor of his daughter, Mary Grimes and her husband, each deed conveying *11the same property, the one of later elate being drawn to correct a clerical error in the earlier deed. The ground of complaint was, that the grantor was not of sufficient mental capacity and that be was subject to undue influence on the part of the grantees. The facts of the case were developed through testimony taken before the president judge, and after a full hearing an opinion was filed in which the conclusions of law are so clearly pertinent to the facts that a decree was entered in favor of the defendants, and after a further hearing on exceptions the final decree was entered.
After a careful examination of the whole record, we agree with the conclusions reached that, judging by the highest standards of proof the evidence was strongly in favor of the defendant, and that the plaintiff’s bill was properly dismissed, at Ms costs.
The decree is affirmed.